Citation Nr: 1735695	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  10-34 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to a disability evaluation in excess of 20 percent for service connected diabetes mellitus, type II.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1966 to April 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The issue of entitlement to service connection for COPD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus does not require regulation of his activities.

2.  The Veteran has erectile dysfunction that it at least as likely as not due to his service connected diabetes mellitus.

3.  The Veteran has chronic diarrhea that is at least as likely as not due to his diabetic medication, Metformin


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.119 Diagnostic Codes 7913(2016).

2.  The criteria for entitlement to service connection for erectile dysfunction, secondary to service connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); §§ 3.303, 3.310 (2016).

3.  The criteria for entitlement to service connection for diarrhea, secondary to service connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Veteran is seeking entitlement to service connection for a higher disability evaluation for his service connected diabetes mellitus, currently rated as 20 percent disabling.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  An evaluation of the level of disability present includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2016).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Diabetes mellitus is evaluated under the criteria found in Diagnostic Code 7913. Diabetes mellitus that is manageable by restricted diet only is rated 10 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.  For diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, a 20 percent rating is warranted.  Id.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Id.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  Id.  A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  Id.  

As noted above, the Veteran is not entitled to a disability evaluation in excess of 20 percent unless he can show that he diabetes mellitus requires regulation of activities.  Medical evidence is required to show that the Veteran's occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  The Board has reviewed the Veteran's VA and private medical records and can find no evidence that the Veteran has been instructed to limit strenuous physical activity to avoid hypoglycemic episodes.  At an August 2008 VA examination, the Veteran claimed he has to "be careful with what I do or my sugar will get low" and claimed that he is no longer able to work in the yard or walk for long distances due to "low blood sugar."  However, the Veteran indicated in his August 2008 claim, less than a month before this examination, that he was able to walk on his treadmill when he had the energy and work in his garden and mow the lawn.  Thus, the Board does not find the Veteran's statement to the August 2008 VA examiner to be particularly credible.  Furthermore, the Board notes that the Veteran also has severe COPD, which affects his ability to perform physical activities.  The Board notes that VA examiners in January 2011 and June 2016 made specific findings that the Veteran's diabetes mellitus does not require regulation of activities, and the Board finds this medical evidence to be more probative than the Veteran's lay statements on the issue of whether his diabetes requires regulation of activities.   

The Board has considered the Veteran's testimony that during the period on appeal, his diabetes has required increasing dosages of medication to control and is sympathetic to the logic of his argument that this is evidence that his disability has worsened; however, under the rating criteria, this is not a basis to afford a higher disability evaluation and the Board is bound by the law.  

However, while the Veteran does not meet the criteria for a higher disability evaluation under Diagnostic Code 7913, there is evidence that he has a number of medical conditions secondary to his diabetes mellitus for which separate disability evaluations can be assigned, including erectile dysfunction and diarrhea.

A January 2011 VA examiner concluded that it is at least a likely as not that the Veteran's complaints of chronic diarrhea are caused by a drug prescribed to treat his diabetes, Metformin, and therefore service connection for this condition is warranted.  Additionally, the June 2016 VA examiner concluded that it is at least as likely as not the Veteran's erectile dysfunction is secondary to his service connected diabetes mellitus.  Accordingly, service connection for this disability is also warranted.  

The Board also notes that during the pendency of the appeal, the Veteran was granted entitlement to service connection for diabetic peripheral neuropathy of the left and right lower extremities and was assigned separate evaluations for these disabilities.  The Veteran has not appealed these initial disability evaluations, and the Board does not have jurisdiction over this issue.  The Veteran also submitted a separate claim for a total disability rating due to individual unemployability (TDIU), which was denied by the RO.  The Veteran has not appealed this denial, so that issue too is not before the Board at this time.  

In conclusion, entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus is denied.  However, entitlement to service connection for erectile dysfunction and diarrhea are granted, secondary to the Veteran's service connected diabetes mellitus.  

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability evaluation in excess of 20 percent for service connected diabetes mellitus, type II is denied.  

Entitlement to service connection for erectile dysfunction, secondary to service connected diabetes mellitus, is granted.

Entitlement to service connection for diarrhea, secondary to service connected diabetes mellitus, is granted.  


REMAND

The Veteran is also seeking entitlement to service connection for COPD.  The Veteran's initial theory of entitlement was that his COPD was caused by cigarette smoking, which the Veteran stated began during his active service because cigarettes were provided by the military.  However, in an October 2016 statement, the Veteran claimed that he had been exposed to burn pits during service, which he appeared to assert caused or contributed to his current respiratory problems.  The RO did not address this theory of entitlement, and the Board concludes that it requires further development.

On remand, the Veteran's complete service personnel records should be obtained and associated with his claims file.  Additionally, the Veteran has never been afforded a VA examination of his COPD.  On remand, one should be provided to address the etiology of the Veteran's COPD.  If there are any private medical records the Veteran believes are supportive of his claim, he is asked to identify these records and provide any appropriate releases so that they can be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's service personnel records and associate them with his claims folder.

2. Ask the Veteran to identify any relevant private medical records and, if he provides releases, obtain those records.  

3. Once this is done, the RO should schedule the Veteran for a VA examination of his lung condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

For any lung/respiratory condition, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's lung disability had onset in service or was caused or aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


